Harris, Justice.
The proceedings in this case have been illegal from the beginning. The notes upon which the judgment was confessed, as contracts for the payment of money, were void. No action at law could be maintained upon them against Mrs. Abrahams. (Phillips agt. Hagadon, 12 How. 17; Chapman agt. Lemon, 11 id. 235; Cobine agt. St. John, 12 id. 333.) In a proper case, the court, in the exercise of its equitable jurisdiction may charge the separate property of the wife with the payment of a debt, but a judgment is never rendered .against a married woman, personally.
The notes being void, as against Mrs. Abrahams, it follows that the confession of judgment and the judgment itself are also void. (See Brittin agt. Wilder, 6 Hill, 242—and cases there cited.)
The plaintiffs acquired no lien upon the separate property of the wife, and no receiver should have been appointed. The order for that purpose must be vacated.
Neither party should have costs upon the motion.